 


109 HR 4610 IH: To provide Medicare beneficiaries with access to prescription drugs at Federal Supply Schedule prices.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4610 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Stupak introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide Medicare beneficiaries with access to prescription drugs at Federal Supply Schedule prices. 
 
 
1.Access of medicare beneficiaries to prescription drugs at federal supply schedule pricesNotwithstanding any other provision of law, any individual who is entitled to benefits under part A, or enrolled under part B, of title XVIII of the Social Security Act shall be eligible to obtain prescription drugs at the prices specified in the Federal Supply Schedule. 
2.Negotiating fair prices for medicare prescription drugs on behalf of medicare beneficiariesSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i) (relating to noninterference) and inserting the following: 
 
(i)Authority to negotiate prices with manufacturersIn order to ensure that beneficiaries enrolled under prescription drug plans and MA–PD plans pay the lowest possible price, the Secretary shall have authority similar to that of the Secretary of Veterans Affairs, Secretary of Defense, and the heads of other Federal agencies and departments that purchase prescription drugs in bulk to negotiate contracts with manufacturers of covered part D drugs, consistent with the requirements and in furtherance of the goals of providing quality care and containing costs under this part.. 
 
